TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00305-CV


Cory Abernathy, Appellant

v.

David Dire, Appellee




FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
NO. C-1-CV-12-001993, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant's notice of appeal was filed in the trial court on March 28, 2012, and the
record was filed in this Court in May 2012.  We granted appellant's first motion for extension of
time to file appellant's brief, making the brief due August 6.  On August 6, appellant filed a motion
to dismiss the appeal, but the motion was rejected because it lacked a certificate of conference.  On
August 29, we sent appellant notice that the brief was overdue, noting that a corrected motion had
not been filed, and stating that we would dismiss the appeal for want of prosecution if appellant did
not respond by September 10.  To date, appellant has not filed a brief, a motion for extension of
time, or a corrected motion to dismiss or otherwise responded to our notice.  We therefore dismiss
the appeal for want of prosecution.  Tex. R. App. P. 42.3(b).




					__________________________________________
					David Puryear, Justice
Before Justices Puryear, Pemberton and Henson
Dismissed for Want of Prosecution
Filed:   October 4, 2012